Caton, C. J. We think the court erred in excluding the depositions which in fact constituted a part of the record of the chancery suit, offered in evidence for the purpose of proving that Chrisman held possession of the land under Burk. That was a fact which it was no doubt necessary to prove in order to entitle the plaintiff to recover. We may agree with the counsel for the defendant, that the statements of a bill in chancery not sworn to by the complainant, but merely signed by counsel, are not to be admitted in evidence against him as his admissions, in another proceeding. We know that many of the statements of such a bill are rather the suggestions of counsel than the deliberate statements of the complainant, and to hold him bound by all such statements, as his deliberate admissions of existing facts, would often be productive of the greatest injustice. But it dqes not follow that the record of a chancery suit may not be shown for any purpose, even in a collateral proceeding. It remains there as an existing fact, and whenever and wherever necessary, it may be adduced to establish that fact. Here Chrisman filed a bill claiming this land as the assignee of Burk. He prosecuted the suit as the record shows, to final decree in the Circuit Court, and that final decree was against him. He appealed the suit to this court, and with his own hand executed the appeal bond, by means of which it was brought here. He appeared in this court by his counsel and prosecuted the appeal, and this court affirmed the decree of the court below. We did not decide that he was not the assignee of Burk, for that was not denied, but we decided that Burk had forfeited all right to the land under the contract, and that consequently Chrisman, his assignee, had no right to it. It was not denied that Chrisman did employ the counsel who prosecuted that suit, or that it was prosecuted through every stage of its progress, under his direction. The act of prosecuting it, and for the purposes stated in the bill, was undeniably his act, while he may not be chargeable with all the statements which his counsel put in the bill, or all the words which they may have uttered in court. While this truth, for wise purposes, is recognized and admitted by the law, it must, for equally wise and sufficient reasons, recognize the fact of the prosecution of the suit by him, and the purposes of that prosecution. To say that this whole record together does not show to the satisfaction of every mind that Chrisman claimed to hold and did hold this land under Burk, is an abuse and a perversion of the reasons assigned why a complainant is not bound by the statements of his bill not sworn to, as admissions. That reason is, that he is not presumed to have directed or to know all the statements which his counsel may have seen fit to insert in the bill. But shall we carry this presumption so far as to say that he did not know that the bill was filed, or the purposes for which it was filed ? That he did not know his counsel were prosecuting that suit for the purpose of getting a title to the property as the. assignee of Burk? Shall we presume, when he signed that appeal bond and prosecuted that appeal in this court, that he did not know the purposes for which the suit was brought and the appeal was prosecuted ? By such a claim he stultifies himself, and would stultify the courts of justice. It would carry the rule, beyond the reason of the rule, and make it a means to conceal the truth, rather than to protect a party from possible injustice. In order to prove the admissibility of this record for the purpose of showing that Chrisman claimed this land and was holding it under Burk, it was not necessary that it should be conclusive of that fact. If it tended to prove it, it was admissible; and that it did so tend, and that too in a legitimate way, we at least have no doubt. Indeed in our judgment if the whole record had been admitted as offered, it would have been abundantly sufficient to establish that fact, and on that proof the court should have found accordingly. The judgment is reversed, and the cause remanded. Judgment reversed.